Title: To Thomas Jefferson from John Vaughan, 14 March 1821
From: Vaughan, John
To: Jefferson, Thomas


Dr Sir
Philad.
14 March 1821
I have learnt with pleasure that the Establishment of West Point is to possess a full length portrait of yourself executed by Mr. Sully.I have always esteemed this Institution as a most important one to the permanent Strength of this Country—The objections to and the expence of, a large army will always reduce the regular armed force of this Country, so as to make it a Comparatively small School for military education & so divided that the means of instruction will be very confined—Under these Circumstances the advantages of a Military School to lay a foundation on which a Scientific knowledge of the profession may be built when the occasion calls for the service, are in calculable—and I hope the present measure may operate as a Continuance for Years to Come, of that protection which you have so wisely afforded it and will enable it to resist all the attacks of false œconomy—Its destruction would be a great national evil—I am gratified that it has fallen to Mr Sullys lot to be the artist employed & beg leave to recommend him to that attention which—Talent & modest merits have ever experienced, from you—I remain Yours sincerelyJno Vaughan